Filed 4/14/16

                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA


In re Y.A., a Person Coming Under the
Juvenile Court Law.
                                               D068405
THE PEOPLE,

        Plaintiff and Respondent,              (Super. Ct. No. J232760)

        v.

Y.A.,

        Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of San Diego County, Aaron H.

Katz, Judge. Affirmed.



        Steven S. Lubliner, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Scott C. Taylor and Daniel J.

Hilton, Deputy Attorneys General, for Plaintiff and Respondent.
       In 2013 and 2014, Y.A. (Minor) had two petitions filed against her alleging

offenses for unrelated incidents. For each petition, she was adjudged a ward of the

juvenile court under Welfare and Institutions Code section 6021 and placed on probation.

Minor satisfactorily completed the terms of probation for only the offense alleged in the

later-filed petition, which was then dismissed and all records pertaining to it sealed.

Records relating to the prior petition were not sealed. The issue in this appeal is whether,

under section 786,2 a juvenile court may seal the records pertaining to a prior petition

against a minor when the minor has only satisfactorily completed probation for an

offense alleged in a later-filed petition. Based on the plain language of the statute, we

conclude it may not. Accordingly, we affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

1. Petition No. 1: G3203

       In April 2013, Minor was adjudged a ward of the juvenile court after admitting to

delaying a police officer in violation of Penal Code section 148, subdivision (a)(1). The

juvenile court placed Minor with her parents, subject to supervision by a probation

officer. She was ordered to obey all federal, state, county, and city laws. In October

2013, Minor admitted to violating the terms of her probation; she had repeatedly used




1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2     Subsequent unspecified references to section 786 are to the version effective
January 1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2, p. 2506.)

                                              2
marijuana and had unexcused absences from school. In November 2013, the court

ordered her detained in juvenile hall pending completion of a rehabilitation program.

2. Petition No. 2: G5989

       In February 2014, a new petition (G5989) was filed against Minor, relating to a

January 2014 incident at her school. She admitted to one count alleged in the new

petition, a felony offense of resisting an officer by use of force (Pen. Code, § 69). The

juvenile court continued Minor's wardship, committed her to the Breaking Cycles

program for a maximum term of 240 days, and placed her under the supervision of a

probation officer. In April 2015, Minor admitted to violating her probation terms by

drinking alcohol, but then made progress in a substance abuse counseling program.

       In May 2015, Minor's probation officer recommended that wardship be terminated

and requested the records for G5989 be sealed, noting Minor's satisfactory compliance

with her probation terms. At a hearing, the deputy district attorney stated Minor had

"pick[ed] up a new petition" while she was still on probation for a prior offense (G3203),

but agreed she had recently been doing well. The People's position on the issue of

terminating jurisdiction was "without comment." The juvenile court terminated

jurisdiction, found Minor had satisfactorily completed the terms and conditions of

probation on her Penal Code section 69 offense, ordered that "[t]he arrest upon which

G5989 is based is deemed never to have occurred," and sealed all records relating to her

second petition.

       Minor timely appealed on the ground that records pertaining to her prior petition

should have also been sealed.

                                             3
                                        DISCUSSION

       Section 786 provides in pertinent part: "If the minor satisfactorily completes . . . a

term of probation for any offense not listed in subdivision (b) of Section 707, the court

shall order the petition dismissed, and the arrest upon which the judgment was deferred

shall be deemed not to have occurred. The court shall order sealed all records pertaining

to that dismissed petition in the custody of the juvenile court. . . ." (Italics added.) It is

undisputed that Minor's offenses are not listed in section 707, subdivision (b).

       Minor contends the juvenile court misinterpreted section 786 and erred by not

sealing her prior petition. She argues the Legislature intended for minors to have their

entire juvenile record sealed by satisfactorily completing probation for the offense

alleged in the most recently filed petition.

       "In construing a statute, our role is to ascertain the Legislature's intent so as to

effectuate the purpose of the law. [Citation.] In determining intent, we must look first to

the words of the statute because they are the most reliable indicator of legislative intent.

[Citation.] If the statutory language is clear and unambiguous, the plain meaning of the

statute governs." (People v. Lopez (2003) 31 Cal. 4th 1051, 1056.) In other words, if

there is "no ambiguity or uncertainty in the language, the Legislature is presumed to have

meant what it said," and it is not necessary to "resort to legislative history to determine

the statute's true meaning." (People v. Cochran (2002) 28 Cal. 4th 396, 400-401.)

       We conclude the juvenile court did not err. When the sealing order was issued,

the unambiguous language of section 786 required the court to seal records pertaining to

the "dismissed petition" based upon first finding Minor had satisfactorily completed

                                               4
probation for an offense alleged in the petition. Nowhere in the statute is there any

reference to a prior petition. The court found Minor had satisfactorily completed

probation for the offense alleged in G5989, dismissed that petition, and accordingly

sealed the records relating to it. Conversely, the court did not address whether she

satisfactorily completed probation for the offense alleged in the prior petition filed

against her.

       Minor has not cited, and we are unaware of, any controlling or persuasive

authority supporting the conclusion that section 786 required or permitted the juvenile

court to seal records relating to a prior petition for which no finding was made regarding

satisfactory probation completion. We are not convinced by Minor's contention that the

statute should be interpreted to require a juvenile court to seal a minor's entire juvenile

record. Doing so would compel us to include language omitted from the statute in

violation of "the cardinal rule that courts may not add provisions to a statute or rewrite it

to conform to an assumed intent that does not appear from its plain language." (People v.

Connor (2004) 115 Cal. App. 4th 669, 692.) We presume the Legislature meant what it

said in section 786 and need not look to the legislative history.

       Minor argues the trial court's interpretation of the statute yields convoluted and/or

absurd results. She contends the Legislature intended to streamline the sealing process

for minors, yet now only a portion of her juvenile record is sealed and minors like her

will have to "remember" to request sealing of the remaining portion at a later date.

       As we have indicated, the plain language of section 786 does not support the

proposition that it was intended to be a panacea for all sealing issues. Moreover, as the

                                              5
People point out, the Legislature may very well have intended to reward a minor with

automatic sealing only if he or she satisfactorily completed probation for each offense—

and not merely the last offense alleged in the most recently filed petition while the minor

was still a ward of the court. By satisfactorily completing probation for each offense, the

sealing process is streamlined. Otherwise, a person's ability to request sealing of juvenile

records at a later date remains intact. (See § 781; Cal. Rules of Court, rule 5.830.) This

is not an extreme case in which it is appropriate to disregard unambiguous statutory

language. (Gorham Co., Inc. v. First Financial Ins. Co. (2006) 139 Cal. App. 4th 1532,

1543-1544 [courts should disregard unambiguous language "only in 'extreme cases'—

those in which, as a matter of law, the Legislature did not intend the statute to have its

literal effect"].)

        After Minor's case was terminated, section 786 was amended, underscoring the

Legislature's ability to add provisions or rewrite statutes to achieve a desired result.3 Of

course, a "new or amended statute applies prospectively only, unless the Legislature

clearly expresses an intent that it operate retroactively." (People v. Ledesma (2006) 39
Cal. 4th 641, 664.) There is no expression of any intent that the amended version of

section 786 operate retroactively, nor would it be of assistance to Minor. The amended

version contains a new provision regarding what "satisfactory completion" of probation


3       Effective January 1, 2016, subdivision (e)(1) of section 786 provides: "The court
may, in making its order to seal the record and dismiss the instant petition pursuant to this
section, include an order to seal a record relating to, or to dismiss, any prior petition or
petitions that have been filed or sustained against the individual and that appear to the
satisfaction of the court to meet the sealing and dismissal criteria otherwise described in
this section." (Stats. 2015, ch. 368, § 1, p. 3442.)
                                              6
entails. (§ 786, subd. (c)(1).) There is nothing in the record to suggest that Minor

satisfactorily completed probation on the offense alleged in her prior petition.

                                      DISPOSITION

       The judgment is affirmed.




                                                                     HALLER, Acting P. J.

WE CONCUR:


MCDONALD, J.


IRION, J.




                                             7